 
 
I 
112th CONGRESS
1st Session
H. R. 3691 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Paulsen (for himself, Mr. Kind, Ms. McCollum, Mr. Kline, Mr. Cravaack, Mr. McGovern, Mrs. Bachmann, Mr. Walz of Minnesota, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act with respect to application of the frailty adjustment to certain Medicare Advantage plans. 
 
 
1.Short titleThis Act may be cited as the Senior Medicare Fairness Act of 2011. 
2.Application of MA frailty adjustmentSection 1853(a)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(B)(iv)) is amended— 
(1)in subclause (I), by adding at the end the following new sentence: For plan year 2013 and subsequent plan years, with respect to a plan that is described in subclause (III), the Secretary shall apply payment rules under section 1894(d) (other than paragraph (3) of such section) rather than the payment rules that would otherwise apply under this part for plan enrollees described in section 1894(c).; and 
(2)by adding at the end the following new subclause:  
 
(III)Plan describedA plan described in this subclause is a specialized MA plan for special needs individuals described in section 1859(b)(6)(B)(ii) that offers integrated Medicare and Medicaid services under a contract with the State Medicaid agency under title XIX and is offered by a MA organization that as of January 1, 2010, had a contract with such State Medicaid agency that participated in the Demonstrations Serving Those Dually-Eligible for Medicare and Medicaid under this title. .
 
